DETAILED ACTION
This Final Office Action is in response to amendments filed 6/15/2022.
Claims 1, 3, 8-12, 14-18, and 20 have been amended.
Claims 4, 13, 19 have been canceled.
Claims 1-3, 5-12, 14-18, and 20 are pending. 
Response to Arguments
Claim Objections
Due to the amendments filed 6/15/2022, the objections of claims 9-14  have been withdrawn.
Rejections under 35 U.S.C. 101
Due to the amendments filed 6/15/2022, the rejections of claims 15-20 under 35 U.S.C. 101 have been withdrawn.
Rejections under 35 U.S.C. 103
On pages 9 and 10 of Remarks filed 6/15/2022, the Applicant contends that the transmission of information occurs after the autonomous vehicle and the battery bot have agree to meet for a battery swap in High, unlike an indication of where the vehicle will be, as claimed.
The Examiner respectfully disagrees. Step 1016 of Figure 10 in High indicates that the battery bot negotiates a site location for the autonomous vehicle and battery bot to meet, as further described in ¶0078. It is clear that the negotiation of the site location occurs before the autonomous vehicle and battery bot agree to meet, as this step is performed after the battery bot declines the previous location in step 1014 and requires both the battery bot and autonomous vehicle to navigate to the site location decided in step 1016. While the battery bot transmits possible preferred sites with its current location (see ¶0072), one of the preferred sites may be reasonably interpreted as “a first indication that the vehicle will be at a second location at a future time” when negotiating a site location in step 1016.
On page 10 of Remarks, the Applicant contends that Chan does not disclose a communication interface to broadcast use information associated with the charging device, as claimed.
The Examiner agrees that the claimed “use information” is not broadcast in Chan. Chan is applied in combination with High to teach transmission of fee information by a charging device to a drone. The particulars of the broadcasted use information is taught by High.
On pages 11-13 of Remarks, the Applicant contends that High provides no explanation regarding how swapping batteries is performed, and Chan does not provide any disclosure of swapping batteries.
The Examiner agrees that the amended claims 8-12, 14-18, and 20 are not taught by the combination of High and Chan. New references are applied to these claims below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US 2018/0141453 A1), hereinafter High, in view of Chan et al. (US 2017/0015414 A1), hereinafter Chan.
Claim 1
High discloses the claimed vehicle-based drone charging apparatus (see at least Figure 1), comprising: 
a charging device (i.e. battery optimization apparatus 104) to be operatively coupled to a vehicle (i.e. unmanned battery optimization vehicle 100) (see Figure 1, depicting the battery optimization apparatus 104 as being coupled to unmanned battery optimization vehicle 100), the charging device to charge a drone (i.e. unmanned autonomous vehicle, described as a drone 204 in at least ¶0050) in response to the drone being operatively coupled to the charging device (see at least ¶0043, regarding apparatus 104 allows transfer of energy from vehicle 100 to the battery in the autonomous vehicle; ¶0087-0088, with respect to Figure 16, regarding the wireless charging of a battery of the drone), the vehicle at a first location (i.e. current location transmitted in step 1012 of Figure 10) (see ¶0072, regarding battery bot (i.e. unmanned battery optimization vehicle 100) transmits its location; ¶0078, with respect to step 1012 of Figure 10); and
a communication interface (i.e. transceiver 102) to be operatively coupled to the vehicle (see Figure 1, depicting transceiver 102 coupled to unmanned battery optimization vehicle 100), the communication interface to broadcast use information associated with the charging device, the use information including location information associated with the first location of the vehicle and vehicle movement information including a first indication that the vehicle will be at a second location (i.e. site location transmitted in step 1016 of Figure 10) at a future time (see at least ¶0042, regarding transceiver 102 broadcasts signals to any entity that is listening, such as an autonomous vehicle, where the broadcast information includes possible connection sites (physical locations) with autonomous vehicles, location, destination, and route of the battery optimization vehicle 902, as described in ¶0072-0074, ¶0076).
High does not clearly disclose that transceiver 102 further broadcasts fee information associated with a cost for use of the charging device. However, it is well known in the art to provide costs of charging to a drone prior to charging, and thus, it would be obvious to incorporate fee information into the broadcast signals of High.
Specifically, Chan discloses a similar system, in which a battery of a UAV (similar to the drone taught by High) is recharged at a power system described in ¶0121 (similar to the charging device taught by High) (see at least ¶0204-0206). Chan further discloses that the power system determines and communicates fee information associated with a cost for use of the power system before the UAV is approved for connection (see at least ¶0221-0222). 
In High, the charging device is provided on a vehicle. In Chan, the charging device is a stationary power system, such as the charging station provided on roost R. However, it is the transmission of fee information by a charging device to the drone that is modified by Chan; therefore, the nature of the charging station does not influence this combination. 
Since the systems of High and Chan are directed to the same purpose, i.e. transmitting signals from a charging station to a drone prior to charging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High, so to further broadcast fee information associated with a cost for use of the charging device, in the same manner that Chan’s power system determines and communicates fee information associated with a cost for use of the power system before the UAV is approved for connection, with the predictable result of enabling the UAV to approve of the rate and fee before receiving a charge (¶0222 of Chan).
High further discloses that the claimed communication interface receives a reservation confirmation (see ¶0080, regarding the coordinating and negotiating of a location for the swap) and authentication information associated with an identifiable feature of the drone (see ¶0056, regarding authentication communication in which an identifier is sent from the drone to the unmanned battery optimization vehicle; Figure 3, depicting the UAV as provided with a particular serial identifier 01234567 that may be reasonably interpreted as an “identifiable feature of the drone,” where the feature is data stored on-board the drone). The technique of coordinating and negotiating a location in which the drone and unmanned battery optimization vehicle meet for a swap or re-charge of High may inherently include time information associated with a second indication that the drone is to use the charging device at the future time at the second location, under the broadest reasonable interpretation of the claim language. It is clear that the site location determined in step 1016 of Figure 10 (i.e. “second location”) is reached at a “future time.” The limitation of “time information” may reasonably be taught by the determination performed in step 1016, given “time information” is claimed as being associated with a “second indication” and not a particular meeting time.  
In order to advance prosecution, Chan is applied in combination with High to more clearly disclose the known techniques of providing a reservation confirmation that includes time information associated with a second indication that the drone is to use the charging device at the future time at the second location.
Specifically, Chan discloses the known technique of registering with a power system (similar to the charging device taught by High) to be repowered at a future time, such that the power system receives a request from the UAV (similar to receiving a reservation confirmation taught by High) (see at least ¶0222). Chan further discloses that the request includes time information associated with a second indication that the UAV is to use the power system at a specific future time and place (similar to the second location taught by High) (see at least ¶0222, regarding the reservation of a specific time for repowering).
In High, the charging device is provided on a vehicle. In Chan, the charging device is a stationary power system, such as the charging station provided on roost R. However, it is the technique of including time information in a reservation confirmation that is modified by Chan; therefore, the nature of the charging station does not influence this combination. 
Since the systems of High and Chan are directed to the same purpose, i.e. transmitting signals from a charging station to a drone prior to charging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High, such that the reservation confirmation including time information associated with a second indication that the drone is to use the charging device at the future time at the second location, in the same manner that Chan registers with the power system to be repowered at a future time, such that the power system receives a request from the UAV, and the request includes time information associated with a second indication that the UAV is to use the power system at a specific future time and place, with the predictable result of providing time-efficient management of drone access to the charging device.
Claim 2
High further discloses that the charging device comprises a charging pad (i.e. power source resonator 1608, depicted as a “pad” in Figure 16) to wirelessly charge the drone (see at least ¶0087-0088), the charging pad to be positioned on a drone-accessible surface of the vehicle (see Figure 16, depicting the positioning of the power source resonator 1608 on top of the battery bot 1602, i.e. battery optimization vehicle).
Claim 6
High further discloses a charging controller (i.e. control circuit 106) operatively coupled to the charging device (see Figure 1, depicting control circuit 106 provided on battery optimization vehicle 100).  While High discloses that the charging controller to enable charging of the drone via the charging device (see at least ¶0045), High does not disclose enabling the charge in response to detecting a verification of payment information corresponding to the cost for use of the charging device. However, Chan teaches this feature, as discussed in the combination applied in the rejection of claim 1.
Specifically, Chan discloses that the UAV (similar to the drone taught by High) receives a rate and fee to be charged to be repowered (i.e. cost for use) before interaction with the power source (similar to the charging device taught by High) (see at least ¶0221). Chan further discloses that in response to detecting a verification of payment information (i.e. approval) corresponding to the cost for use of the power source, the UAV is enabled to connect and charge at the power source (see at least ¶0222, regarding that UAV provides approval of the rate and fee to enable the UAV to connect and charge at the power source).
Claim 7
High further discloses that the charging controller is to operatively couple the drone to the charging device by wirelessly pairing the drone with the vehicle, the pairing to enable charging of the drone via the charging device (see at least ¶0026; ¶0087-0088, with respect to Figure 16).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over High in view of Chan, and in further view of Krishnamoorthy et al. (US 2017/0344000 A1), hereinafter Krishnamoorthy.
Claim 3
High further discloses that the use information includes availability information associated with charging device type information associated with a type of the charging device (see at least ¶0072-0073, regarding the broadcast of information from the unmanned battery optimization vehicle includes the type of replenishment (re-charge or swap) that will occur).
While High discloses scheduling replenishment operations by a central host in ¶0042, High does not further disclose that the use information includes the future time at which the charging device is available for use and charge rate information associated with a rate at which the charging device is able to charge a battery. However, including these types of data in the broadcast use information of High would be obvious in light of prior art.
Specifically, Krishnamoorthy discloses a similar system, in which a UAV 400 (similar to the drone taught by High) is charged by a docking terminal 120 on charging station 110 (similar to the charging device taught by High) (see at least ¶0027, with respect to Figure 1). Krishnamoorthy further discloses that the charging station transmits information that includes a time (similar to the future time taught by High) at which the docking terminal is available for use and charge rate information associated with a rate at which the docking terminal is able to charge a battery (see at least ¶0049).
In High, the charging device is provided on a vehicle. In Krishnamoorthy, the charging device is a stationary charging station. However, it is the transmission of a time at which the charging device is available for use and a rate at which the charging device is able to charge a battery by a charging device to the drone that is modified by Chan; therefore, the nature of the charging station does not influence this combination. 
Since the systems of High and Krishnamoorthy are directed to the same purpose, i.e. transmitting signals from a charging station to a drone, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High, so to further broadcast the future time at which the charging device is available for use and charge rate information associated with a rate at which the charging device is able to charge a battery, in the same manner that Krishnamoorthy’s charging station transmits information that includes a time at which the docking terminal is available for use and charge rate information associated with a rate at which the docking terminal is able to charge a battery, with the predictable result of determining appropriate docking for the UAV (¶0049 of Krishnamoorthy).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over High in view of Chan, and in further view of Park (US 2018/0257502 A1), hereinafter Park.
Claim 5
In the rejection of claim 1, High and Chan are applied with respect to wireless charging. However, neither High nor Chan specifically discloses a weight sensor operatively coupled to the charging device, the weight sensor to detect an object being positioned on the charging device. The technique of wireless charging using a weight sensor is well known in the art, in light of Park.
Specifically, Park discloses a similar system in which an unmanned aerial vehicle 100 (similar to the drone taught by High) is charged by a charging apparatus 200d (similar to the charging device taught by High) via a wireless power transfer apparatus 260d (see at least ¶0143-0146, with respect to Figure 11a). Park further discloses a weight sensor (i.e. electronic textile sensor 230, described as a weight sensor in ¶0158) operatively coupled to the charging apparatus (see Figure 11a), the weight sensor to detect an object being positioned on the charging apparatus (see at least ¶0207).
In High, the charging device is provided on a vehicle. In Park, the charging device is a stationary charging apparatus. However, it is the inclusion of a weight sensor in the charging device that is modified by Chan; therefore, the nature of the charging apparatus does not influence this combination. 
Since the systems of High and Park are directed to the same purpose, i.e. charging a drone via a charging device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High, so to further provided a weight sensor operatively coupled to the charging device, the weight sensor to detect an object being positioned on the charging device, in the same manner that Park provides a weight sensor operatively coupled to the charging apparatus, the weight sensor to detect an object being positioned on the charging apparatus, with the predictable result of quickly detecting a wireless charging target, so as to enhance charging efficiency (¶0158 of Park).
Claims 8, 9, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over High in view of Penilla et al. (US 2015/0134467 A1), hereinafter Penilla
Claim 8
High discloses the claimed method to replace a drone battery of a drone (i.e. unmanned autonomous vehicle, described as drone 204 in at least ¶0050) via a vehicle (i.e. unmanned battery optimization vehicle 100) (see ¶0027, regarding that the unmanned battery optimization vehicle provides fully charged batteries to the autonomous system by allowing the autonomous vehicle to retrieve a battery from the unmanned battery optimization vehicle and place its depleted battery into the unmanned optimization vehicle), the method comprising: 
broadcasting use information via a communication interface (i.e. transceiver 102) operatively coupled to the vehicle (see Figure 1, depicting transceiver 102 coupled to unmanned battery optimization vehicle 100), the use information associated with a replacement battery carried by the vehicle, the use information including location information associated with a location of the vehicle (see ¶0042, regarding transceiver 102 broadcasts signals to an entity that is listening, such as an autonomous vehicle, where the broadcast information includes the location of the unmanned battery optimization vehicle, as described in ¶0072-0074, ¶0076).
High further discloses that the claimed method comprises enabling via a controller (i.e. control circuit 106) operatively coupled to the vehicle (see Figure 1), replacement of the drone battery with the replacement battery (see ¶0045), the enablement including unlocking of a compartment of the vehicle including the replacement battery (see ¶0084-0085, with respect to Figures 14a and 14b, regarding a door 1424 is opened and a battery 1426 is extracted from a chamber, so as to swap batteries between the battery bot 1420 and aerial drone 1422). 
High does not disclose that the transceiver 102 further broadcasts fee information associated with a cost for replacing the drone battery with the replacement battery, where the enabling is performed in response to detecting a verification of payment information corresponding to the cost for the replacement battery. However, it is well known in the art to receive cost information and provide payment before receiving a new battery in a battery exchange, and thus, it would be obvious to incorporate this feature into the system of High.
For example, Penilla discloses the known technique of providing fee information associated with a cost for replacing a volt bar, defined as being replaceable power sources for an electric vehicle in ¶0010-0011 (similar to the drone battery taught by High) (see ¶0159, with respect to step 510 of Figure 21), such that the charge bay is opened (similar to the enabling performed by High) in response to detecting a verification of payment information corresponding to the cost for a replacement volt box (similar to the replacement battery taught by High) (see ¶0160-0161, with respect to steps 522, 524, 528, and 530 of Figure 22).
In High, data is provided from a vehicle to a drone, so as to open a door on the vehicle for replacing a battery in the drone. In Penilla, data associated with cost is displayed to a user, so as to open a door on a stationary charge bay for replacing a battery in a vehicle. However, it is the technique of opening a door to access a replacement battery in response to detecting verification of payment information corresponding to the cost for replacement that is modified by Penilla; therefore, the nature of the components in which the battery is exchanged does not influence this combination.
Since the systems of High and Penilla are directed to the same purpose, i.e. replacing a vehicle battery, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High, so as to further broadcast fee information associated with a cost for replacing the drone battery with the replacement battery, where the enabling is performed in response to detecting a verification of payment information corresponding to the cost for the replacement battery, in light of Penilla, with the predictable result of providing transactions for services, such as payment for replacement batteries.
Claims 9 and 16
High further discloses that the vehicle includes a pad to be positioned on a drone-accessible surface of the vehicle (see ¶0084-0085, with respect to Figure 14a, regarding that the aerial drone 1422 is able to extract battery 1426 when door 1424 is open). The inner side of the door 1424 in an open position may be reasonably interpreted as a “pad.”
Claims 14 and 20
High further discloses pairing the drone with the vehicle via the controller, the pairing to enable the replacement of the drone battery (see ¶0026).
Claim 15
The combination of High and Penilla discloses the claimed non-transitory machine readable storage medium (see ¶0044-0045 of High) comprising instructions that, when executed, cause a processor (i.e. control circuit 106 of High) to perform the method discussed in the rejection of claim 1.
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over High in view of Penilla, and in further view of Krishnamoorthy.
Claims 10 and 17
While High discloses scheduling replenishment operations by a central host in ¶0042, High does not further disclose that the use information includes availability information associated with a time at which the vehicle is available for use and a type of battery available at the vehicle. However, including these types of data in the broadcast use information of High would be obvious in light of prior art.
Specifically, Krishnamoorthy discloses a similar system, in which a UAV 400 (similar to the drone taught by High) is provided with a charged battery by a charging station (see at least ¶0027). Krishnamoorthy further discloses that the charging station transmits information that includes a time at which the docking terminal is available for use and a type of battery available for charging at the docking terminal (see at least ¶0049, regarding the connection types and available charging time; ¶0027, regarding the particular types of chargers available at a charging station).
In High, a battery replacement is performed by a vehicle. In Krishnamoorthy, charging is performed by a stationary charging station. However, it is the transmission of a time at which the charging device is available for use and a type of battery available for charging that is modified by Chan; therefore, the type of battery fulfillment and nature of the charging station does not influence this combination. 
Since the systems of High and Krishnamoorthy are directed to the same purpose, i.e. transmitting signals from a charging station to a drone, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High, so to further broadcast the use information includes availability information associated with a time at which the vehicle is available for use and a type of battery available at the vehicle, in light of Krishnamoorthy, with the predictable result of determining appropriate docking for the UAV (¶0049 of Krishnamoorthy).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over High in view of Penilla, and in further view of Chan.
Claim 11
High further discloses receiving a reservation confirmation via the communication interface (see ¶0080, regarding the coordinating and negotiating of a location for the swap), the reservation confirmation including authentication information associated with an identifiable feature of the drone (see ¶0056, regarding authentication communication in which an identifier is sent from the drone to the unmanned battery optimization vehicle; Figure 3, depicting the UAV as provided with a particular serial identifier 01234567 that may be reasonably interpreted as an “identifiable feature of the drone,” where the feature is data stored on-board the drone). The technique of coordinating and negotiating a location in which the drone and unmanned battery optimization vehicle meet for a battery swap of High reasonably teaches time information associated with a time at which the drone is to use the vehicle, given that the act of coordinating a meeting requires the unmanned battery optimization vehicle and drone to be at the same location at the same time.
In order to advance prosecution, Chan is applied in combination with High to more clearly disclose the known techniques of providing a reservation confirmation that includes time information associated with a time at which the drone is to use the vehicle.
Specifically, Chan discloses the known technique of registering with a power system to be repowered at a future time, such that the power system receives a request from the UAV (similar to receiving a reservation confirmation taught by High) (see at least ¶0222). Chan further discloses that the request includes time information associated with a time that the UAV is to use the power system at a specific future time (see at least ¶0222, regarding the reservation of a specific time for repowering). 
In High, the reservation confirmation is for a battery exchange with a vehicle. In Chan, the reservation confirmation is for charging by a charging station. However, it is the technique of including time information in a reservation confirmation that is modified by Chan; therefore, the type of battery fulfillment and nature of the charging station does not influence this combination. 
Since the systems of High and Chan are directed to the same purpose, i.e. transmitting signals to a drone prior to charging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High, such that the reservation confirmation includes time information associated with a time at which the drone is to use the vehicle, in light of Chan, with the predictable result of providing time-efficient management of drone access to a charged battery.
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over High in view of Penilla, and in further view of Hassounah (US 2016/0368464 A1), hereinafter Hassounah.
Claims 12 and 18
The combination of High and Penilla does not further disclose detecting, via a weight sensor operatively coupled to the vehicle, an object being positioned on the pad. However, weight sensors would be obvious to incorporate into the door of High, so as to appropriately determine when the battery has been removed in Figure 14a, so as to automatically close the door in Figure 14b.
For example, Hassounah discloses the incorporation of a weight sensor into an exchange robotic unit 30 (similar to the vehicle taught by High) (see ¶0054), so as to determine whether or not the battery (i.e. an object) has been loaded in the vehicle via the lift (similar to the pad taught by High) (see ¶0057-0059, with respect to Figure 4).
In High, the pad is provided on the inner side of a door for exchanging a battery with a drone. In Hassounah, the pad is provided on a lift for exchanging a battery with a ground vehicle. However, it is the use of weight sensors for determining whether or not the battery has been replaced that is modified by Hassounah; therefore, the nature of the components performing the exchange does not influence this combination.
Since the systems of High and Hassounah are directed to the same purpose, i.e. replacing a vehicle battery, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High, so as to further detect, via a weight sensor operatively coupled to the vehicle, an object being positioned on the pad, in light of Hassounah, with the predictable result of confirming that a replacement battery has been successfully loaded (¶0059 of Hassounah).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661